Title: From Alexander Hamilton to Jacob Kingsbury, 2 December 1799
From: Hamilton, Alexander
To: Kingsbury, Jacob


          
            Sir,
            New York Decemr 2nd. 99
          
          I have received your letters of the thirtieth of September and of the thirtieth of November, and am obliged to you by the polite expressions which are personal to me.
          It is impossible that you should have leave of absence for so long a period as that you speak of—You will therefore hold yourself in readiness to enter upon service on the first of April next—At that time you will report yourself to me.
          With great considn I am, Sir yr. obt Ser
          
            A Hamilton
          
          Major Kingsbury—
        